DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tony Zhang on 12/15/2021.
The application has been amended as follows: 
In the Specification
The Title is changed to: --POWER GENERATION TYPE ELECTROMAGNETIC DAMPING TUNED MASS DAMPER.
In the Claims
Claims 1-10	At line 1, “A novel power generation type electromagnetic damping tuned mass damper” is changed to --A power generation type electromagnetic damping tuned mass damper--. 
Claim 1		At line 2, “an mass” should be --a mass--. 
Claim 2		At line 3, “the output shaft” should be --an output shaft--, as no damper output shaft is previously recited. 
Claim 5		At line 4, “the shell” should be --a shell--, as no power generation type electromagnetic damper shell is previously recited. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1-10 are allowed because the art of record does teach, alone or in combination, the claimed power generation type electromagnetic damping tuned mass damper. Example of such art are as follows: 
Kim (11,136,779) teaches a tuned mass damper, comprising a connecting plate 100, a supporting guide rail (the curved rail) fixed to the connecting plate, and a mass block 600, but does not teach a power generation type electromagnetic damping mechanism mounted on a mounting assembly. 
Mitch (2001/0048088) teaches a tuned mass damper (Fig. 4A) using wheel rotation, but does not teach a power generation type electromagnetic damping mechanism mounted on a mounting assembly. 
“Simultaneous energy harvesting and vibration control of structures with tuned mass dampers” (published 2012) teaches that it is old in the art to harvest energy while controlling vibration of structures with tuned mass dampers, but the damper uses a rack and pinion/spring system (Fig. 6). 
“Energy regenerative tuned mass dampers in high-rise buildings” (published 28 July 2017) teaches that it is old in the art to harvest energy while controlling vibration of structures with tuned mass dampers, but does not teach the power generation damping mechanism mounted on a mounting assembly as claimed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Examiner Note
Examiner indicates that while Claim 1 drawn to a mass “damper” does not expressly recite a damper (claim 2 does recite a damper, the damper fixed to the output shaft) in the claim body (only a damping mechanism is recited in the body), the claims are considered properly drawn to a damper because the various positively recited claim elements such as the mounting assembly and power generation type electromagnetic damping mechanism provide at least slightly more than negligible damping effect, thus such elements being a damper as they have a damping effect. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J KENNY whose telephone number is (571)272-9951. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL J KENNY/               Examiner, Art Unit 3633                                                                                                                                                                                      /BRIAN E GLESSNER/               Supervisory Patent Examiner, Art Unit 3633